NOT RECOMMENDED FOR PUBLICATION
                                    File Name: 06a0553n.06
                                     Filed: August 2, 2006

                                                  No. 05-6708

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT


SUSAN MATLOCK,                       )
                                     )
      Plaintiff-Appellant,           )                     ON APPEAL FROM THE UNITED
                                     )                     STATES DISTRICT COURT FOR THE
v.                                   )                     EASTERN DISTRICT OF TENNESSEE
                                     )
ATOMIC PAWN, INC. and ATOMIC         )
PAWN, L.L.C.,                        )                     OPINION
                                     )
      Defendants-Appellees.          )
____________________________________ )


        Before: MARTIN and GILMAN, Circuit Judges; and SARGUS, District Judge.*

        RONALD LEE GILMAN, Circuit Judge. Susan Matlock sued Atomic Pawn, L.L.C. and

Atomic Pawn, Inc. (collectively Atomic Pawn), alleging that the title-pledge agreements the parties

entered into violated the Truth in Lending Act (TILA) (15 U.S.C. § 1601 et seq.), and various state

laws. Both parties moved for summary judgment. The district court granted Atomic Pawn’s motion,

dismissing Matlock’s TILA claim with prejudice and declining to maintain supplemental jurisdiction

over the state-law claims. Matlock appealed.

        After carefully considering the record on appeal, the briefs of the parties, and the applicable

law, and having had the benefit of oral argument, we agree with the district court’s grant of summary

judgment to Atomic Pawn. Because the reasoning that supports the judgment for Atomic Pawn has


        *
         The Honorable Edmund A. Sargus, Jr., United States District Judge for the Southern District of Ohio, sitting
by designation.
been clearly articulated by the district court in a thorough and comprehensive opinion, the issuance

of a detailed written opinion by us would be unduly duplicative. The judgment rendered by the

Honorable Thomas A. Varlan, District Judge of the United States District Court for the Eastern

District of Tennessee, is accordingly affirmed on the basis of the reasoning detailed in his Opinion

dated October 5, 2005.